Citation Nr: 0033196	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  98-12 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1981 
to September 1986.  He had approximately eight years and ten 
months of prior active service.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1997 rating action by the 
Department of Veterans Affairs (VA) regional office (RO) in 
New Orleans, Louisiana.  In that decision, the RO, in 
pertinent part, denied the issue of entitlement to service 
connection for hypertension.  

In an October 2000 statement, the veteran's representative 
raised the issue of entitlement to service connection for 
allergic rhinitis.  This claim is not inextricably 
intertwined with the current appeal and is, therefore, 
referred to the RO for appropriate action.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, a remand is required.  

Throughout the current appeal for service connection for 
hypertension, the veteran has asserted that this disorder 
began during his active military duty.  He maintains that he 
was treated for hypertension during his active service.  The 
veteran has also claimed that his hypertension resulted from 
medication that he has taken for his service-connected 
asthma.  

Service medical records indicate that, during active military 
duty, the veteran was treated for his asthma with 
theophylline, albuterol, and prednisone.  Additional service 
medical records reflect periodic elevated blood pressure 
readings between 1983 and 1985.  The April 1986 separation 
examination showed a blood pressure reading of 128/88 in the 
sitting position.  A VA examination in November 1986 showed a 
blood pressure of 142/93.

The post-service medical records dated from 1992 show 
treatment for hypertension.  

In support of his claim for service connection for 
hypertension, the veteran submitted lay statements from 
friends and a fellow serviceman who maintained that the 
veteran had high blood pressure during service.  The veteran 
submitted a portion of a medical journal which notes that a 
side effect of Prednisone and Albuterol includes high blood 
pressure.  

In the substantive appeal which was received at the RO in 
August 1998, the veteran explained that he was receiving 
treatment for his blood pressure at the VA Hospital in 
Shreveport, Louisiana and also at the VA Clinic in Monroe, 
Louisiana.  The most recent pertinent VA medical records 
which have been procured and associated with the claims 
folder are dated in October 1998.  In view of these facts, 
the Board finds that additional development is required.

While the case was pending at the Board, legislation was 
enacted which revised and clarified the duty of the VA to 
assist a claimant applying for VA benefits.  Veterans Claims 
Assistance Act of 2000 (effective November 9, 2000).

In accordance with the statutory duty to assist the veteran, 
this case is REMANDED to the RO for the following actions:  

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any VA, 
private, or military medical records 
which may contain blood pressure readings 
and/or treatment for hypertension since 
his release from military service to the 
present.  The RO should then obtain all 
records which are not on file.

2.  The RO should request copies of 
records of treatment from the VA 
facilities in Shreveport, Louisiana and 
at Monroe, Louisiana covering the period 
from October 1998 to the present. 

3.  A VA examination should be conducted 
by a cardiologist in order to determine 
the etiology of his hypertension.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for review in conjunction with the 
examination.  All necessary tests should 
be conducted, to include serial blood 
pressure readings.  It is requested that 
the examiner obtain a detailed history 
regarding the medications the veteran is 
or has taken for his service connected 
asthma.  

Following examination and review of the 
claims file, it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that the 
hypertension, if diagnosed, is related to 
the elevated blood pressure readings 
recorded during service?  If no, whether 
it is as likely as not that the 
hypertension was caused or is aggravated 
by the medications the veteran has taken 
or is taking for his service connected 
asthma?  A complete rational for any 
opinion expressed should be included in 
the report.

4. The RO should review the record and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed with 
regard to the rating of the PTSD claim, 
the service connection claims for 
hepatitis C and bilateral foot 
disabilities, special monthly 
compensation and special monthly pension.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

5.  Thereafter, the RO should 
re-adjudicate the issue of entitlement to 
service connection for hypertension.  If 
the benefit sought is not granted, the RO 
should furnish veteran and his 
representative with a supplemental 
statement of the case.  They should then 
be given the appropriate time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
he is informed, but he does have the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  By this Remand, the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



